Case 4:19-cv-00120-RCY-LRL Document 58 Filed 12/08/20 Page 1 of 1 PageID# 862




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Newport News Division


A.D.,                                        )
an individual,                               )
                                             )
       Plaintiff,                            )            Civil Action No. 4:19cv120 (RCY)
                                             )
v.                                           )
                                             )
WYNDHAM HOTELS AND RESORTS,                  )
INC.,                                        )
                                             )
       Defendant.                            )

                                             ORDER

       This matter comes before the Court on Defendant’s Unopposed Motion for Leave to File a

Third-Party Complaint (“Motion”) (ECF No. 56). Pursuant to Rule 14(a) of the Federal Rules of

Civil Procedure, Defendant Wyndham Hotels & Resorts, Inc. seeks to file a Third-Party Complaint

in this Action against Hampton Sai, LLC and Krish Aashi, LLC, two entities that allegedly owned

and operated two of the hotels identified in the Complaint. (ECF No. 57.) Plaintiff does not oppose

this Motion.

       Having considered Defendant’s Motion and the briefs and exhibits in support, the Court

GRANTS the Defendant’s Motion. The Defendant shall file the Third-Party Complaint within

seven (7) days of the entry of this Order.

       Let the Clerk file this Order electronically and notify all counsel accordingly.

       It is so ORDERED.



Richmond, Virginia
Date: December , 2020
